EXHIBIT 10.5 EXECUTION COPY AMENDED AND RESTATED PLEDGE AGREEMENT This Amended and Restated Pledge Agreement (this “Pledge Agreement”) is executed as of January 31, 2008 between Enterprise Informatics Inc., f/k/a Altris Software, Inc., a California corporation (“Pledgor”) and ERP2 Holdings, LLC, a Delaware limited liability company (the “Secured Party”). WHEREAS, on March 15, 2002, Pledgor executed and delivered a Secured Promissory Note to Spescom Ltd., a United Kingdom corporation (“Parent”) in the original principal amount of $400,000 (the “March Note”); WHEREAS, concurrently therewith, in order to provide security for Pledgor’s payment obligations under the March Note and subsequent notes executed by the Pledgor in favor of the Parent and its successors and assigns, Pledgor entered into a Pledge Agreement (the “Original Pledge Agreement”) with Parent, pursuant to which Pledgor pledged all of its interest in Enterprise Informatics International Ltd., f/k/a Altris International Limited, a United Kingdom corporation and Enterprise Informatics Ltd., f/k/a Spescom Software Limited, a United Kingdom Corporation (the “Shares”) to Parent; WHEREAS, concurrently therewith, in order to provide security for Pledgor’s payment obligations under the March Note and subsequent notes executed by the Pledgor in favor of the Parent and its successors and assigns, Pledgor granted a security interest in all its assets pursuant to a Security Agreement (the “Security Agreement”); WHEREAS, on April 19, 2002, Pledgor executed and delivered a Secured Promissory Note to Parent, in the original principal amount of $500,000 (the “April Note” and, together with the March Note, the “Old Notes”); WHEREAS, Parent assigned the Old Notes, the Security Agreement and the Original Pledge Agreement to the Secured Party pursuant to the Securities Purchase Agreement, dated as of September 30, 2007, by and between the Secured Party and Parent (the “Securities Purchase Agreement”); WHEREAS, concurrently herewith, Pledgor executed and delivered a Secured Promissory Note to the Secured Party, in the principal amount of up to $1,500,000 (the “New Note” and, together with the Old Notes, collectively, the “Note”); and WHEREAS, Pledgor and the Secured Party desire to amend the Original Pledge Agreement to reflect the assignment of the Old Notes to the Secured Party and the execution of the New Note. 1 NOW THEREFORE, in consideration of the agreements and obligations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby amend and restate the Original Pledge Agreement to read in its entirety as follows: 1.
